Exhibit 10.2

 

 

 

 

 

 

AMENDED AND RESTATED

HERSHA HOSPITALITY TRUST

2012 EQUITY INCENTIVE PLAN

 

 

 

 

 

Amended And Restated As Of

December 23, 2014

 

 

--------------------------------------------------------------------------------

 

 

 

ARTICLE I
DEFINITIONS

1.01



ACQUIRING PERSON

Acquiring Person means that a Person, considered alone or together with all
Persons acting as a group (as defined in Treas. Reg. § 1.409A-3(i)(5)(v)(B)),
acquires more than fifty percent (50%) of the value of the Company’s then
outstanding securities or more than fifty percent (50%) of the Company’s then
outstanding securities entitled to vote generally in the election of the Board.

1.02



ADMINISTRATOR

Administrator means the Committee and any delegate of the Committee that is
appointed in accordance with Article III.

1.03



AFFILIATE

Affiliate means any “subsidiary” corporation (as such term is defined in Section
424 of the Code) of the Company.  The term Affiliate includes any corporation
that becomes an Affiliate after the adoption of this Plan.

1.04



AGREEMENT

Agreement means a written agreement (including any amendment or supplement
thereto) between the Company and a Participant specifying the terms and
conditions of an Award granted to such Participant.

1.05



AWARD

Award means an Option, SAR, Stock Award, Incentive Award, LTIP Award or an award
of Performance Shares granted under the Plan.

1.06



BOARD

Board means the Board of Trustees of the Company.

1.07



CHANGE IN CONTROL

Change in Control means (i) a Person is or becomes an Acquiring Person; (ii) a
Person, considered alone or together with all Persons acting as a group (as
defined in Treas. Reg. § 1.409A - 3(i)(5)(v)(B)), acquires forty percent (40%)
or more of the Company’s total assets on a consolidated basis, as reported in
the Company’s consolidated financial statements filed with the Securities and
Exchange Commission other than a transfer or transfers described in Treas. Reg.
§ 1.409A - 3(i)(5)(vii)(B); or (iii) a change in the membership of the Board
during any twelve month period such that the Continuing Trustees cease for any
reason to constitute a majority of the Board.



1

--------------------------------------------------------------------------------

 

 

1.08



CODE

Code means the Internal Revenue Code of 1986, and any amendments thereto.

1.09



COMMITTEE

Committee means the Compensation Committee of the Board.

1.10



COMMON STOCK

Common Stock means the Priority Class A common shares of beneficial interest of
the Company, par value $0.01 per share.

1.11



COMPANY

Company means Hersha Hospitality Trust, a Maryland real estate investment trust.

1.12



CONTINUING TRUSTEE

Continuing Trustee means any member of the Board, while a member of the Board
and (i) who was a member of the Board on the effective date of the Plan or (ii)
whose nomination for or election to the Board was recommended or approved by a
majority of the Continuing Trustees.

1.13



CONTROL CHANGE DATE

Control Change Date means the date on which a Change in Control occurs.  If a
Change in Control occurs on account of a series of transactions, the “Control
Change Date” is the date of the last of such transactions.

1.14



CORRESPONDING SAR

Corresponding SAR means an SAR that is granted in relation to a particular
Option and that can be exercised only upon the surrender to the Company,
unexercised, of that portion of the Option to which the SAR relates.

1.15



DIVIDEND EQUIVALENT

Dividend Equivalent means the right, subject to the terms and conditions
prescribed by the Administrator, of a Participant to receive (or have credited)
cash, shares or other property in amounts equivalent to the cash, shares or
other property dividends declared on shares of Common Stock with respect to
specified Performance Shares, as determined by the Administrator, in its sole
discretion.  Dividend Equivalents (if any) shall be distributed only when, and
to the extent that, the underlying Performance Share award is earned and the
Administrator may provide that Dividend Equivalents (if any) shall be deemed to
have been reinvested in additional shares of Common Stock or otherwise
reinvested.

1.16



EXCHANGE ACT

Exchange Act means the Securities Exchange Act of 1934, as amended.



2

--------------------------------------------------------------------------------

 

 

1.17



FAIR MARKET VALUE

Fair Market Value means, on any given date, the reported “closing” price of a
share of Common Stock on the New York Stock Exchange.  If, on any given date, no
share of Common Stock is traded on the New York Stock Exchange, then Fair Market
Value shall be determined with reference to the next preceding day that the
Common Stock was so traded.

1.18



INCENTIVE AWARD

Incentive Award means an award which, subject to such terms and conditions as
may be prescribed by the Administrator, entitles the Participant to receive a
cash payment from the Company or an Affiliate.

1.19



INITIAL VALUE

Initial Value means, with respect to a Corresponding SAR, the option price per
share of the related Option and, with respect to a SAR granted independently of
an Option, the Fair Market Value of one share of Common stock on the date of
grant.  Except as provided in Article XIII, the Initial Value of an outstanding
SAR cannot be reduced by amendment, cancellation and regrant or otherwise
without the approval of shareholders.  In addition, without the approval of
shareholders, no payment shall be made in cancellation of a SAR if, on the date
of cancellation, the Initial Value exceeds Fair Market Value.

1.20



HHMLP

HHMLP means Hersha Hospitality Management Limited Partnership, a Virginia
limited partnership.

1.21



LTIP AWARD

LTIP Award means the grant of an LTIP Unit (as defined in the Operating
Partnership’s partnership agreement).  An LTIP Award granted under this Plan
represents the right to receive the benefits, payments or other rights in
respect of an LTIP Unit set forth in that partnership agreement, subject to the
terms and conditions of the applicable Agreement and that partnership agreement.

1.22



MULTI-YEAR AWARD

Multi-year Award means an annual or multi-year long-term incentive plan award
approved by the Committee that may be settled after the year in which it is
awarded in cash, Common Stock or a combination thereof.



3

--------------------------------------------------------------------------------

 

 

1.23



OPERATING PARTNERSHIP

Operating Partnership means Hersha Hospitality Limited Partnership, a Virginia
limited partnership, and the Company’s operating partnership subsidiary.

1.24



OPTION

Option means a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in an
Agreement.

1.25



PARTICIPANT

Participant means any person who is selected by the Administrator to receive an
Award pursuant to the Plan in accordance with Article IV and the other
provisions of the Plan, including, but not limited to, (i) any employee of the
Company, the Operating Partnership or an Affiliate, (ii) a member of the Board
or (iii) any person that provides services to the Company, the Operating
Partnership or an Affiliate, including an employee of HHMLP, and who satisfies
the requirements of Article IV.

1.26



PERFORMANCE SHARES

Performance Shares means an award, in the amount determined by the
Administrator, stated with reference to a specified number of shares of Common
Stock, that in accordance with the terms of an Agreement entitles the holder to
receive a cash payment or shares of Common Stock or a combination thereof.

1.27



PERSON

Person means any human being, firm, corporation, partnership, or other
entity.  “Person” also includes any human being, firm, corporation, partnership,
or other entity as defined in sections 13(d)(3) and 14(d)(2) of the Exchange
Act.  The term “Person” does not include the Company or any Related Entity, and
the term Person does not include any employee-benefit plan maintained by the
Company or any Related Entity, and any person or entity organized, appointed, or
established by the Company or any Related Entity for or pursuant to the terms of
any such employee-benefit plan, unless the Board determines that such an
employee-benefit plan or such person or entity is a “Person”.

1.28



PLAN

Plan means the Amended and Restated Hersha Hospitality Trust 2012 Equity
Incentive Plan, as amended from time to time.



4

--------------------------------------------------------------------------------

 

 

1.29



RELATED ENTITY

Related Entity means any entity that is part of a controlled group of
corporations or is under common control with the Company within the meaning of
Sections 1563(a), 414(b) or 414(c) of the Code.

1.30



SAR

SAR means a stock appreciation right that in accordance with the terms of an
Agreement entitles the holder to receive, with respect to each share of Common
Stock encompassed by the exercise of such SAR, the amount determined by the
Administrator and specified in an Agreement, which shall not exceed the excess
of the Fair Market Value on the date of exercise over the Initial Value.  In the
absence of such a determination, the holder shall be entitled to receive, with
respect to each share of Common Stock encompassed by the exercise of such SAR,
the excess of the Fair Market Value on the date of exercise over the Initial
Value.  References to “SARs” include both Corresponding SARs and SARs granted
independently of Options, unless the context requires otherwise.

1.31



STOCK AWARD

Stock Award means shares of Common Stock awarded to a Participant under Article
VIII.

1.32



VWAP

VWAP means the volume-weighted average per-share trading price of the Common
Stock for a number of trading days, as specified by the Administrator, in its
discretion.

ARTICLE II
PURPOSES

The Plan is intended to assist the Company, the Operating Partnership and their
Affiliates in recruiting and retaining individuals who provide services to the
Company, the Operating Partnership or an Affiliate with ability and initiative
by enabling such persons to participate in the future success of the Company and
to associate their interests with those of the Company and its
shareholders.  The Plan is intended to permit the grant of both Options
qualifying under Section 422 of the Code (“incentive stock options”) and Options
not so qualifying, and the grant of SARs, Stock Awards, Performance Shares and
Incentive Awards in accordance with the Plan and procedures that may be
established by the Administrator.  No Option that is intended to be an incentive
stock option shall be invalid for failure to qualify as an incentive stock
option.  The proceeds received by the Company from the sale of shares of Common
Stock pursuant to this Plan shall be used for general corporate purposes.

ARTICLE III
ADMINISTRATION

The Plan shall be administered by the Administrator.  The Administrator shall
have authority to grant Stock Awards, Performance Shares, Incentive Awards,
Options, SARs and



5

--------------------------------------------------------------------------------

 

 

LTIP Awards and to settle Multi-year Awards upon such terms (not inconsistent
with the provisions of this Plan), as the Administrator may consider
appropriate.  Such terms may include conditions (in addition to those contained
in this Plan), on the exercisability of all or any part of an Option or SAR or
on the transferability or forfeitability of a Stock Award, an award of
Performance Shares, an LTIP Award or an Incentive Award.  Notwithstanding any
such conditions, the Administrator may, in its discretion accelerate the time at
which any Option or SAR may be exercised, or the time at which a Stock Award or
LTIP Award may become transferable or nonforfeitable or the time at which an
Incentive Award, an award of Performance Shares or Multi-year Award may be
settled.  In addition, the Administrator shall have complete authority to
interpret all provisions of this Plan; to prescribe the form of Agreements; to
adopt, amend, and rescind rules and regulations pertaining to the administration
of the Plan; and to make all other determinations necessary or advisable for the
administration of this Plan.  The express grant in the Plan of any specific
power to the Administrator shall not be construed as limiting any power or
authority of the Administrator.  Any decision made, or action taken, by the
Administrator in connection with the administration of this Plan shall be final
and conclusive.  Neither the Administrator nor any member of the Committee shall
be liable for any act done in good faith with respect to this Plan or any
Agreement, Option, SAR, Stock Award, Incentive Award, award of Performance
Shares, LTIP Award or Multi-year Award.  All expenses of administering this Plan
shall be borne by the Company.

The Committee, in its discretion, may delegate to one or more officers of the
Company all or part of the Committee’s authority and duties with respect to
grants and awards to individuals who are not subject to the reporting and other
provisions of Section 16 of the Exchange Act.  The Committee may revoke or amend
the terms of a delegation at any time but such action shall not invalidate any
prior actions of the Committee’s delegate or delegates that were consistent with
the terms of the Plan and the Committee’s prior delegation.

ARTICLE IV
ELIGIBILITY

Any employee of the Company, the Operating Partnership or an Affiliate, any
member of the Board and any person that provides services to the Company, the
Operating Partnership or an Affiliate, including, but not limited to, any
employee of HHMLP, is eligible to participate in this Plan.  Persons that
provide services to the Company, the Operating Partnership or an Affiliate are
eligible to participate in the Plan if the Committee, in its sole discretion,
determines that such person has contributed significantly or can be expected to
contribute significantly to the profits or growth of the Company and its
subsidiaries, including the Operating Partnership.  Options and SARs may only be
granted to employees of the Company, the Operating Partnership or an Affiliate
or other individuals who provide direct services to the Company or an Affiliate
such as members of the Board.  An individual who is employed by HHMLP, who does
not provide direct services to the Company, the Operating Partnership or an
Affiliate but who provides services to the Company, the Operating Partnership or
an Affiliate indirectly by virtue of employment by HHMLP may be granted Stock
Awards, Performance Shares, LTIP Awards or Incentive Awards that are exempt from
Code section 409A under the short-term deferral exception (but may not be
granted Options, SARs or other Awards).



6

--------------------------------------------------------------------------------

 

 

ARTICLE V
COMMON STOCK SUBJECT TO PLAN

5.01



COMMON STOCK ISSUED

Upon the award of Common Stock pursuant to a Stock Award or in settlement of an
award of Performance Shares, Dividend Equivalents or a Multi-year Award, the
Company may issue Common Stock from its authorized but unissued Common
Stock.  Upon the exercise of any Option or SAR, the Company may deliver to the
Participant (or the Participant’s broker if the Participant so directs), shares
of Common Stock from its authorized but unissued Common Stock.

5.02



AGGREGATE LIMIT; INDIVIDUAL PARTICIPANT LIMIT

The maximum aggregate number of LTIP Awards and the maximum aggregate number of
shares of Common Stock that may be issued under this Plan pursuant to the
exercise of SARs and Options and the grant of Stock Awards and the settlement of
Performance Shares, Dividend Equivalents and Multi-year Awards is 7,500,000
shares or units, as applicable; provided, however, that effective January 1,
2015, the maximum aggregate number of LTIP Awards and the maximum aggregate
number of shares of Common Stock that may be issued under this Plan pursuant to
the exercise of Options and SARs and the grant of Stock Awards and in settlement
of Performance Shares, Dividend Equivalents and Multi-year Awards shall be
increased to 16,500,000 shares or units, as applicable (such additional shares
and units in excess of the 7,500,000 shares, the “New Shares”).  The maximum
aggregate number of New Shares of Common Stock and LTIP Awards that may be
issued under this Plan to any Participant is 5,000,000 shares or units, as
applicable.  The maximum aggregate number of shares of Common Stock and LTIP
Awards that may be issued under this Plan and the maximum aggregate number of
shares of Common Stock and LTIP Awards that may be issued to any Participant
shall be subject to adjustment as provided in Article XIII.  The grant of an
LTIP Award shall reduce the maximum aggregate number of shares of Common Stock
that may be issued under this Plan on a one-for-one basis, i.e., each LTIP Award
shall be treated as an award of the number of shares of Common Stock equal to
the number of LTIP Units covered by the LTIP Award.

If an SAR is exercised and settled, in whole or in part, with shares of Common
Stock, then the maximum aggregate number of shares of Common Stock that may be
issued under this Plan shall be reduced by the number of SARs exercised rather
than the number of shares of Common Stock issued in settlement of the SAR.

If Common Stock is surrendered, exchanged, withheld or otherwise used to pay the
exercise price of an Option or to satisfy tax withholding obligations, the
number of shares surrendered, exchanged, withheld or otherwise used for that
purpose shall not be available or reallocated to other Awards that may be
granted under this Plan.

5.03



REALLOCATION OF SHARES

If an Option is terminated, in whole or in part, for any reason other than its
exercise or the exercise of a Corresponding SAR that is settled with shares of
Common Stock, the number of shares allocated to the Option or portion thereof
may be reallocated to other Awards to be



7

--------------------------------------------------------------------------------

 

 

granted under this Plan.  If an SAR is terminated, in whole or in part, for any
reason other than its exercise that is settled with shares of Common Stock or
the exercise of a related Option, the number of shares of Common Stock allocated
to the SAR or portion thereof may be reallocated to other Awards to be granted
under this Plan.  If an award of Performance Shares is terminated, in whole or
in part, for any reason other than its settlement with shares of Common Stock,
the number of shares allocated to the Performance Share award or portion thereof
may be reallocated to other Awards to be granted under this Plan.  If a Stock
Award is forfeited, in whole or in part, for any reason, the number of shares of
Common Stock allocated to the Stock Award or portion thereof may be reallocated
to other Awards to be granted under this Plan.  If an LTIP Award is forfeited,
in whole or in part, for any reason, the maximum aggregate number of LTIP Awards
and the maximum aggregate number of shares of Common Stock available for
issuance under this Plan shall be increased by the number of LTIP Units
forfeited under the LTIP Award.

ARTICLE VI
OPTIONS

6.01



AWARD

In accordance with, and subject to, the provisions of Article IV, the
Administrator will designate each individual to whom an Option is to be granted
and will specify the number of shares of Common Stock covered by such
awards.  In accordance with Article IV, Options may be granted only to employees
of the Company, the Operating Partnership or an Affiliate or other individuals
who provide direct services to the Company or an Affiliate.

6.02



OPTION PRICE

The price per share for shares of Common Stock purchased on the exercise of an
Option shall be determined by the Administrator on the date of grant, but shall
not be less than the Fair Market Value on the date the Option is
granted.  Except as provided in Article XIII, the price per share of an
outstanding Option cannot be reduced, by amendment or cancellation and regrant
or otherwise without the approval of shareholders.  In addition, without the
approval of shareholders, no payment shall be made in cancellation of an Option
if, on the date of cancellation, the price per share of the Option exceeds Fair
Market Value.

6.03



MAXIMUM OPTION PERIOD

The maximum period in which an Option may be exercised shall be determined by
the Administrator on the date of grant, except that no Option shall be
exercisable after the expiration of ten years from the date such Option was
granted.  The terms of any Option may provide that it is exercisable for a
period less than such maximum period.

6.04



NONTRANSFERABILITY

Except as provided in Section 6.05, each Option granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution.  In
the event of any transfer of an Option, the Option and any Corresponding SAR
that relates to such Option must be transferred to the same person or persons or
entity or entities.  Except as provided in Section 6.05, during the lifetime of
the Participant to whom the Option is granted, the Option may be



8

--------------------------------------------------------------------------------

 

 

exercised only by the Participant.  No right or interest of a Participant in any
Option shall be liable for, or subject to, any lien, obligation, or liability of
such Participant.

6.05



TRANSFERABLE OPTIONS

Section 6.04 to the contrary notwithstanding, if the Agreement provides, an
Option that is not an incentive stock option may be transferred by a Participant
to the Participant’s children, grandchildren, spouse, one or more trusts for the
benefit of such family members or a partnership in which such family members are
the only partners, on such terms and conditions as may be permitted under Rule
16b-3 under the Exchange Act as in effect from time to time.  The holder of an
Option transferred pursuant to this Section shall be bound by the same terms and
conditions that governed the Option during the period that it was held by the
Participant; provided, however, that such transferee may not transfer the Option
except by will or the laws of descent and distribution.  In the event of any
transfer of an Option (by the Participant or his transferee), the Option and any
Corresponding SAR that relates to such Option must be transferred to the same
person or persons or entity or entities.

6.06



EMPLOYMENT OR SERVICE

For purposes of determining the applicability of Section 422 of the Code
(relating to incentive stock options), or in the event that the terms of any
Option provide that it may be exercised only during employment or continued
service or within a specified period of time after termination of employment or
continued service, the Administrator may decide to what extent leaves of absence
for governmental or military service, illness, temporary disability, or other
reasons shall not be deemed interruptions of continuous employment or service.

6.07



EXERCISE

Subject to the provisions of this Plan and the applicable Agreement, an Option
may be exercised in whole at any time or in part from time to time at such times
and in compliance with such requirements as the Administrator shall determine;
provided, however, that incentive stock options (granted under this Plan and all
plans of the Company and its Affiliates) may not be first exercisable in a
calendar year for shares of Common Stock having a Fair Market Value (determined
as of the date an Option is granted) exceeding $100,000.  An Option granted
under this Plan may be exercised with respect to any number of whole shares less
than the full number for which the Option could be exercised.  A partial
exercise of an Option shall not affect the right to exercise the Option from
time to time in accordance with this Plan and the applicable Agreement with
respect to the remaining shares subject to the Option.  The exercise of an
Option shall result in the termination of any Corresponding SAR to the extent of
the number of shares with respect to which the Option is exercised.

6.08



PAYMENT

Subject to rules established by the Administrator and unless otherwise provided
in an Agreement, payment of all or part of the Option price may be made in cash,
a cash equivalent acceptable to the Administrator, or with shares of Common
Stock.  If shares of Common Stock are used to pay all or part of the Option
price, the sum of the cash and cash equivalent and the



9

--------------------------------------------------------------------------------

 

 

Fair Market Value (determined on date of exercise) of the shares surrendered
must not be less than the Option price of the shares for which the Option is
being exercised.

6.09



SHAREHOLDER RIGHTS

No Participant shall have any rights as a shareholder with respect to shares
subject to his Option until the date of exercise of such Option.

6.10



DISPOSITION OF SHARES

A Participant shall notify the Company of any sale or other disposition of
shares acquired pursuant to an Option that was an incentive stock option if such
sale or disposition occurs (i) within two years of the grant of an Option or
(ii) within one year of the issuance of shares to the Participant.  Such notice
shall be in writing and directed to the Secretary of the Company.

ARTICLE VII
SARS

7.01



AWARD

In accordance with, and subject to, the provisions of Article IV, the
Administrator will designate each individual to whom SARs are to be granted and
will specify the number of shares of Common Stock covered by such awards.  In
accordance with Article IV, SARs may be granted only to employees of the
Company, the Operating Partnership or an Affiliate or other individuals who
provide direct services to the Company or an Affiliate.  For purposes of the
individual Participant grant limit of Section 5.02, an Option and Corresponding
SAR shall be treated as a single Award.  In addition no Participant may be
granted Corresponding SARs (under all incentive stock option plans of the
Company and its Affiliates) that are related to incentive stock options which
are first exercisable in any calendar year for shares of Common Stock having an
aggregate Fair Market Value (determined as of the date the related Option is
granted) that exceeds $100,000.

7.02



MAXIMUM SAR PERIOD

The term of each SAR shall be determined by the Administrator on the date of
grant, except that no SAR shall have a term of more than ten years from the date
such SAR was granted.  The terms of any SAR may provide that it has a term that
is less than such maximum period.

7.03



NONTRANSFERABILITY

Except as provided in Section 7.04, each SAR granted under this Plan shall be
nontransferable except by will or by the laws of descent and distribution.  In
the event of any such transfer, a Corresponding SAR and the related Option must
be transferred to the same person or persons or entity or entities.  Except as
provided in Section 7.04, during the lifetime of the Participant to whom the SAR
is granted, the SAR may be exercised only by the Participant.  No right or
interest of a Participant in any SAR shall be liable for, or subject to, any
lien, obligation, or liability of such Participant.



10

--------------------------------------------------------------------------------

 

 

7.04



TRANSFERABLE SARS

Section 7.03 to the contrary notwithstanding, if the Agreement provides, an SAR,
other than a Corresponding SAR that is related to an incentive stock option, may
be transferred by a Participant to the Participant’s children, grandchildren,
spouse, one or more trusts for the benefit of such family members or a
partnership in which such family members are the only partners, on such terms
and conditions as may be permitted under Rule 16b-3 under the Exchange Act as in
effect from time to time.  The holder of an SAR transferred pursuant to this
Section shall be bound by the same terms and conditions that governed the SAR
during the period that it was held by the Participant; provided, however, that
such transferee may not transfer the SAR except by will or the laws of descent
and distribution.  In the event of any transfer of a Corresponding SAR (by the
Participant or his transferee), the Corresponding SAR and the related Option
must be transferred to the same person or person or entity or entities.

7.05



EXERCISE

Subject to the provisions of this Plan and the applicable Agreement, an SAR may
be exercised in whole at any time or in part from time to time at such times and
in compliance with such requirements as the Administrator shall determine;
provided, however, that a Corresponding SAR that is related to an incentive
stock option may be exercised only to the extent that the related Option is
exercisable.  An SAR granted under this Plan may be exercised with respect to
any number of whole shares less than the full number for which the SAR could be
exercised.  A partial exercise of an SAR shall not affect the right to exercise
the SAR from time to time in accordance with this Plan and the applicable
Agreement with respect to the remaining shares subject to the SAR.  The exercise
of a Corresponding SAR shall result in the termination of the related Option to
the extent of the number of shares with respect to which the SAR is exercised.

7.06



EMPLOYMENT OR SERVICE

If the terms of any SAR provide that it may be exercised only during employment
or continued service within a specified period of time after termination of
employment or continued service, the Administrator may decide to what extent
leaves of absence for governmental or military service, illness, temporary
disability or other reasons shall not be deemed interruptions of continuous
employment.

7.07



SETTLEMENT

At the Administrator’s discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, shares of Common Stock, or a
combination of cash and Common Stock.  No fractional share will be deliverable
upon the exercise of an SAR but a cash payment will be made in lieu thereof.

7.08



SHAREHOLDER RIGHTS

No Participant shall, as a result of receiving an SAR, have any rights as a
shareholder of the Company or any Affiliate until the date that the SAR is
exercised and then only to the extent that the SAR is settled by the issuance of
Common Stock.



11

--------------------------------------------------------------------------------

 

 

ARTICLE VIII
STOCK AWARDS

8.01



AWARD

In accordance with, and subject to, the provisions of Article IV, the
Administrator will designate each individual to whom a Stock Award is to be made
and will specify the number of shares covered by such Stock Award.

8.02



VESTING

The Administrator, on the date of the grant, may prescribe that a Participant’s
rights in a Stock Award shall be forfeitable or otherwise restricted for a
period of time or subject to such conditions as may be set forth in the
Agreement.  By way of example and not of limitation, the Committee may prescribe
that Participant’s rights in a Stock Award shall be forfeitable or otherwise
restricted subject to the attainment of objectives stated with reference to the
performance criteria listed in Section 8.03.  If the Committee prescribes that a
Stock Award shall become nonforfeitable and transferable only upon the
attainment of performance objectives stated with respect to one or more
performance criteria, the shares subject to the Stock Award shall become
nonforfeitable and transferable only to the extent that the Committee certifies
that such objective have been achieved.

8.03



PERFORMANCE OBJECTIVES

In accordance with Section 8.02, the Administrator may prescribe that Stock
Awards will become vested or transferable or both based on objectives stated
with respect to one or more performance criteria including, but not limited to,
funds from operations, adjusted funds from operations, earnings before income
taxes, depreciation and amortization (“EBITDA”), adjusted EBITDA, hotel EBITDA,
return on equity, total earnings, earnings per share, earnings growth, return on
capital, Fair Market Value, VWAP, Common Stock price appreciation, peer
shareholder returns, revenue per available room or total shareholder
return.  Performance criteria may be stated with reference to the Company, the
Operating Partnership or any of their respective consolidated and unconsolidated
subsidiaries.

8.04



EMPLOYMENT OR SERVICE

In the event that the terms of any Stock Award provide that shares may become
transferable and nonforfeitable thereunder only after completion of a specified
period of employment or service, the Administrator may decide in each case to
what extent leaves of absence for governmental or military service, illness,
temporary disability, or other reasons shall not be deemed interruptions of
continuous employment or service.

8.05



SHAREHOLDER RIGHTS

Prior to their forfeiture (in accordance with the applicable Agreement and while
the shares of Common Stock granted pursuant to the Stock Award may be forfeited
or are nontransferable), a Participant will have all rights of a shareholder
with respect to a Stock Award, including the right to receive dividends and vote
the shares; provided, however, that



12

--------------------------------------------------------------------------------

 

 

during such period (i) dividends paid on shares of Common Stock subject to a
Stock Award that will become nonforfeitable and transferable only upon achieving
performance objectives will be accumulated and paid (without interest) when and
to the extent that the shares granted under the Stock Award become
nonforfeitable and transferable, (ii) a Participant may not sell, transfer,
pledge, exchange, hypothecate, or otherwise dispose of shares granted pursuant
to a Stock Award, (iii) the Company shall retain custody of the certificates
evidencing shares granted pursuant to a Stock Award, and (iv) the Participant
will deliver to the Company a stock power, endorsed in blank, with respect to
each Stock Award.  The limitations set forth in the preceding sentence shall not
apply after the shares granted under the Stock Award are transferable and are no
longer forfeitable.

ARTICLE IX
PERFORMANCE SHARE AWARDS

9.01



AWARD

In accordance with, and subject to, the provisions of Article IV, the
Administrator will designate each individual to whom an award of Performance
Shares is to be made and will specify the number of shares covered by such
awards.  The Administrator also will specify whether Dividend Equivalents are
granted in conjunction with an award of Performance Shares.

9.02



EARNING THE AWARD

The Administrator, on the date of the grant of an award, may prescribe that the
Performance Shares, or portion thereof, will be earned, and the Participant will
be entitled to receive payment pursuant to the award of Performance Shares, only
upon the satisfaction of performance objectives and such other criteria as may
be prescribed by the Administrator.  The Administrator may prescribe that
Performance Shares will be earned based on objectives stated with respect to one
or more performance criteria including, but not limited to, return on equity,
total earnings, earnings growth, earnings per share, return on capital, Fair
Market Value, Common Stock price appreciation, funds from operations, adjusted
funds from operations, EBITDA, adjusted EBITDA, hotel EBITDA, VWAP, peer
shareholder returns, revenue per available room or total shareholder
return.  Performance criteria may be stated with reference to the Company, the
Operating Partnership or any of their respective consolidated and unconsolidated
subsidiaries.  No payments will be made with respect to Performance Shares
unless, and then only to the extent that, the Administrator certifies that the
requirements for earning the Performance Shares have been satisfied.

9.03



PAYMENT

In the discretion of the Administrator, the amount payable when an award of
Performance Shares or an award of Performance Shares and Dividend Equivalents is
earned may be settled in cash, by the issuance of shares of Common Stock, or a
combination thereof.  A fractional share of Common Stock shall not be
deliverable when an award of Performance Shares or Dividend Equivalents is
earned, but a cash payment will be made in lieu thereof.



13

--------------------------------------------------------------------------------

 

 

9.04



SHAREHOLDER RIGHTS

No Participant shall, as a result of receiving an award of Performance Shares or
Dividend Equivalents, have any rights as a shareholder until and to the extent
that the award of Performance Shares is earned and settled in shares of Common
Stock.  After an award of Performance Shares or Dividend Equivalents is earned
and settled in shares, a Participant will have all the rights of a shareholder
as described in Section 8.06.

9.05



NONTRANSFERABILITY

Except as provided in Section 9.06, Performance Shares and Dividend Equivalents
granted under this Plan shall be nontransferable except by will or by the laws
of descent and distribution.  No right or interest of a Participant in any
Performance Shares or Dividend Equivalents shall be liable for, or subject to,
any lien, obligation, or liability of such Participant.

9.06



TRANSFERABLE PERFORMANCE SHARES

Section 9.05 to the contrary notwithstanding, if the Agreement provides, an
award of Performance Shares and any related Dividend Equivalents may be
transferred by a Participant to the Participant’s children, grandchildren,
spouse, one or more trusts for the benefit of such family members or a
partnership in which such family members are the only partners, on such terms
and conditions as may be permitted under Rule 16b-3 under the Exchange Act as in
effect from time to time.  The holder of Performance Shares and Dividend
Equivalents transferred pursuant to this Section shall be bound by the same
terms and conditions that governed the Performance Shares during the period that
they were held by the Participant; provided, however that such transferee may
not transfer Performance Shares and Dividend Equivalents except by will or the
laws of descent and distribution.

9.07



EMPLOYMENT OR SERVICE

In the event that the terms of any Performance Share award provide that no
payment will be made unless the Participant completes a stated period of
employment or service, the Administrator may decide to what extent leaves of
absence for government or military service, illness, temporary disability, or
other reasons shall not be deemed interruptions of continuous employment or
service.

ARTICLE X
INCENTIVE AWARDS

10.01



AWARD

In accordance with, and subject to, the provisions of Article IV, the
Administrator will designate each individual to whom an Incentive Award is to be
made.  All Incentive Awards shall be finally determined exclusively by the
Administrator under the procedures established by the Administrator; provided,
however, that no Participant may receive an Incentive Award payment in any
calendar year that exceeds the product of (i) the number of whole months in the
performance period times (ii) $100,000.



14

--------------------------------------------------------------------------------

 

 

10.02



TERMS AND CONDITIONS

The Administrator, at the time an Incentive Award is made, shall specify the
terms and conditions which govern the award.  Such terms and conditions shall
prescribe that the Incentive Award shall be earned only upon, and to the extent
that, performance objectives are satisfied during a performance period of at
least one year after the grant of the Incentive Award.  The performance
objectives may be stated with respect to one or more performance criteria
including, but not limited to, return on equity, total earnings, earnings
growth, earnings per share, return on capital, Fair Market Value, Common Stock
price appreciation, funds from operations, adjusted funds from operations,
EBITDA, adjusted EBITDA, hotel EBITDA, VWAP, peer shareholder returns, revenue
per available room or total shareholder return.  Performance criteria may be
stated with reference to the Company, the Operating Partnership or any of their
respective consolidated or unconsolidated subsidiaries.  Such terms and
conditions also may include other limitations on the payment of Incentive Awards
including, by way of example and not of limitation, requirements that the
Participant complete a specified period of employment or service with the
Company or an Affiliate.  The Administrator, at the time an Incentive Award is
made, shall also specify when amounts shall be payable under the Incentive Award
and whether amounts shall be payable in the event of the Participant’s death,
disability, or retirement.

10.03



NONTRANSFERABILITY

Except as provided in Section 10.04, Incentive Awards granted under this Plan
shall be nontransferable except by will or by the laws of descent and
distribution.  No right or interest of a Participant in an Incentive Award shall
be liable for, or subject to, any lien, obligation, or liability of such
Participant.

10.04



TRANSFERABLE INCENTIVE AWARDS

Section 10.03 to the contrary notwithstanding, if provided in an Agreement, an
Incentive Award may be transferred by a Participant to the Participant’s
children, grandchildren, spouse, one or more trusts for the benefit of such
family members or to a partnership in which such family members are the only
partners, on such terms and conditions as may be permitted by Rule 16b-3 under
the Exchange Act as in effect from time to time.  The holder of an Incentive
Award transferred pursuant to this Section shall be bound by the same terms and
conditions that governed the Incentive Award during the period that it was held
by the Participant; provided, however, that such transferee may not transfer the
Incentive Award except by will or the laws of descent and distribution.

10.05



EMPLOYMENT OR SERVICE

If the terms of an Incentive Award provide that a payment will be made
thereunder only if the Participant completes a stated period of employment or
service, the Administrator may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability or other reasons
shall not be deemed interruptions of continuous employment or service.



15

--------------------------------------------------------------------------------

 

 

10.06



SHAREHOLDER RIGHTS

No Participant shall, as a result of receiving an Incentive Award, have any
rights as a shareholder of the Company or any Affiliate on account of such
award.

ARTICLE XI
LTIP AWARDS

11.01



AWARD

In accordance with the provisions of Article IV, the Company (acting through the
Committee) in the Company’s capacity as general partner of the Operating
Partnership, will designate each individual to whom an LTIP Award is to be made
and will specify the number of LTIP Units covered by such awards; provided,
however, that the grant of an LTIP Award must satisfy the requirements of the
partnership agreement of the Operating Partnership as in effect on the date of
grant.

11.02



TERMS AND CONDITIONS

The Committee (acting on behalf of the Company in its capacity as general
partner of the Operating Partnership), at the time an LTIP Award is made, shall
specify the terms and conditions which govern the award.  The terms and
conditions of an LTIP Award may prescribe that a Participant’s rights in the
LTIP Award shall be forfeitable, nontransferable or otherwise restricted for a
period of time or subject to such other conditions as may be determined by the
Committee, in its discretion and set forth in the Agreement.  LTIP Awards may be
granted to Participants, either alone or in addition to other Awards granted
under the Plan.

11.03



PAYMENT OR SETTLEMENT

Any shares of Common Stock that are issued on account of the eventual conversion
of LTIP Units into shares of Common Stock in accordance with the terms of the
partnership agreement of the Operating Partnership shall not reduce the maximum
aggregate number of shares of Common Stock available for issuance under this
Plan.

11.04



EMPLOYEE STATUS

If the terms of any LTIP Award provides that it may be earned or exercised only
during employment or continued service or within a specified period of time
after termination of employment or continued service, the Committee may decide
to what extent leaves of absence for governmental or military service, illness,
temporary disability or other reasons shall not be deemed interruptions of
continuous employment or service.

11.05



SHAREHOLDER RIGHTS

A Participant, as a result of receiving an LTIP Award, shall not have any rights
as a shareholder until, and then only to the extent that, shares of Common Stock
are issued on account of the eventual conversion of LTIP Units into Common Stock
in accordance with the terms of the partnership agreement of the Operating
Partnership.



16

--------------------------------------------------------------------------------

 

 

ARTICLE XII
CHANGE IN CONTROL

12.01



ASSUMPTION UPON CHANGE IN CONTROL

In the event of a Change in Control, the Committee, in its discretion and
without the need for a Participant’s consent, may provide that an outstanding
Award shall be assumed by, or a substitute award granted by, the surviving
entity following the Change in Control transaction.  Such assumed or substituted
award shall be of the same type of award as the original Award being assumed or
substituted.  The assumed or substituted award shall have a value, as of the
Control Change Date, that is substantially equal to the value of the original
Award (or the difference between the Fair Market Value and the option price or
Initial Value in the case of Options and SARs) as the Committee determines is
equitably required and such other terms and conditions as may be prescribed by
the Committee.

12.02



VESTING UPON CHANGE IN CONTROL

Upon a Change in Control and as to any Award that is not assumed by, or a
substitute award granted by, the surviving entity following the Change in
Control transaction in accordance with Section 11.01, the Committee is
authorized to cause (i) outstanding Options and SARs to become fully exercisable
thereafter, (ii) outstanding Stock Awards and LTIP Awards to become transferable
and nonforfeitable thereafter and (iii) outstanding Performance Shares and
Incentive Awards to become earned and nonforfeitable in their entirety.  The
Committee, in its discretion and without the need for a Participant’s consent,
may provide that an Option or SAR shall terminate on the Control Change Date to
the extent that it was exercisable during the five day period preceding the
Control Change Date but is not exercised on or before the Control Change Date.

12.03



CASH-OUT UPON CHANGE IN CONTROL

In the event of a Change in Control and as to any Award that is not assumed by,
or a substitute award granted by, the surviving entity following the Change in
Control transaction in accordance with Section 11.01, the Committee, in its
discretion and without the need for a Participant’s consent, may provide that
each Award shall be cancelled in exchange for a payment.  The payment may be in
cash, shares of Common Stock or other securities or consideration received by
shareholders of the Company in the Change in Control transaction.  The amount of
the payment shall be an amount that is substantially equal to (i) the amount by
which the price per share of Common Stock or other securities received by
shareholders of the Company in the Change in Control transaction exceeds the
option price or Initial Value in the case of an Option and SAR, or (ii) the
price per share received by shareholders for each share of Common Stock or LTIP
unit subject to a Stock Award, LTIP Award or Performance Share or (iii) the
maximum amount payable under the terms of an Incentive Award.  If the option
price or Initial Value exceeds the price per share received by shareholders of
the Company in the Change in Control transaction, the Option or SAR may be
cancelled under this Section 11.03 without any payment to the Participant.



17

--------------------------------------------------------------------------------

 

 

12.04



LIMITATION ON BENEFITS

The benefits that a Participant may be entitled to receive under this Plan and
other benefits that a Participant is entitled to receive under other plans,
agreements and arrangements (which, together with the benefits provided under
this Plan, are referred to as “Payments”), may constitute Parachute Payments
that are subject to Code Sections 280G and 4999.  As provided in this Section
11.04, the Parachute Payments will be reduced if, and only to the extent that, a
reduction will allow a Participant to receive a greater Net After Tax Amount
than a Participant would receive absent a reduction.

The Accounting Firm will first determine the amount of any Parachute Payments
that are payable to a Participant.  The Accounting Firm also will determine the
Net After Tax Amount attributable to the Participant’s total Parachute Payments.

The Accounting Firm will next determine the largest amount of Payments that may
be made to the Participant without subjecting the Participant to tax under Code
Section 4999 (the “Capped Payments”).  Thereafter, the Accounting Firm will
determine the Net After Tax Amount attributable to the Capped Payments.

The Participant will receive the total Parachute Payments or the Capped
Payments, whichever provides the Participant with the higher Net After Tax
Amount.  If the Participant will receive the Capped Payments, the total
Parachute Payments will be adjusted by first reducing the amount of any noncash
benefits under this Plan or any other plan, agreement or arrangement (with the
source of the reduction to be directed by the Participant) and then by reducing
the amount of any cash benefits under this Plan or any other plan, agreement or
arrangement (with the source of the reduction to be directed by the
Participant).  The Accounting Firm will notify the Participant and the Company
if it determines that the Parachute Payments must be reduced to the Capped
Payments and will send the Participant and the Company a copy of its detailed
calculations supporting that determination.

As a result of the uncertainty in the application of Code Sections 280G and 4999
at the time that the Accounting Firm makes its determinations under this Section
11.04, it is possible that amounts will have been paid or distributed to the
Participant that should not have been paid or distributed under this Section
11.04, (“Overpayments”), or that additional amounts should be paid or
distributed to the Participant under this Section 11.04, (“Underpayments”).  If
the Accounting Firm determines, based on either the assertion of a deficiency by
the Internal Revenue Service against the Company or the Participant, which
assertion the Accounting Firm believes has a high probability of success or
controlling precedent or substantial authority, that an Overpayment has been
made, that Overpayment will be treated for all purposes as a loan ab initio that
the Participant must repay to the Company together with interest at the
applicable Federal rate under Code Section 7872; provided, however, that no loan
will be deemed to have been made and no amount will be payable by the
Participant to the Company unless, and then only to the extent that, the deemed
loan and payment would either reduce the amount on which the Participant is
subject to tax under Code Section 4999 or generate a refund of tax imposed under
Code Section 4999.  If the Accounting Firm determines, based upon controlling
precedent or substantial authority, that an Underpayment has occurred, the
Accounting Firm will notify the



18

--------------------------------------------------------------------------------

 

 

Participant and the Company of that determination and the amount of that
Underpayment will be paid to the Participant promptly by the Company.

For purposes of this Section 11.04, the term “Accounting Firm” means the
independent accounting firm engaged by the Company immediately before the
Control Change Date.  For purposes of this Section 11.04, the term “Net After
Tax Amount” means the amount of any Parachute Payments or Capped Payments, as
applicable, net of taxes imposed under Code Sections 1, 3101(b) and 4999 and any
State or local income taxes applicable to the Participant on the date of
payment.  The determination of the Net After Tax Amount shall be made using the
highest combined effective rate imposed by the foregoing taxes on income of the
same character as the Parachute Payments or Capped Payments, as applicable, in
effect on the date of payment.  For purposes of this Section 11.04, the term
“Parachute Payment” means a payment that is described in Code Section
280G(b)(2), determined in accordance with Code Section 280G and the regulations
promulgated or proposed thereunder.

ARTICLE XIII
ADJUSTMENT UPON CHANGE IN COMMON STOCK

The maximum aggregate number of shares of Common Stock and LTIP Awards that may
be issued under the Plan, the terms of outstanding Awards and the individual
Participant limit on the number of LTIP Awards and the number of shares of
Common Stock for which Awards may be granted shall be adjusted as the Board
shall determine to be equitably required in the event that: (i) the Company (a)
effects one or more stock dividends, stock split-ups, subdivisions or
consolidations of shares or (b) engages in a transaction to which Section 424 of
the Code applies; or (ii) there occurs any other event which, in the judgment of
the Board necessitates such action.  Any determination made under this Article
XIII by the Board shall be final and conclusive.

The issuance by the Company of stock of any class, or securities convertible
into stock of any class, for cash or property, or for labor or services, either
upon direct sale or upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of stock or obligations of the Company convertible
into such stock or other securities, shall not affect, and no adjustment by
reason thereof shall be made with respect to, the maximum number of shares and
LTIP Awards that may be issued under the Plan; the per Participant limit on the
number of LTIP Awards and shares for which Awards may be granted; or the terms
of outstanding Awards.

The Committee may make Awards in substitution for performance shares, phantom
shares, stock awards, stock options, stock appreciation rights, or similar
awards held by an individual who becomes an employee of the Company, the
Operating Partnership or an Affiliate in connection with a transaction described
in the first paragraph of this Article XIII.  Notwithstanding any provision of
the Plan (other than the limitation of Section 5.02), the terms of such
substituted Awards shall be as the Committee, in its discretion, determines is
appropriate.

ARTICLE XIV
COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

No Option or SAR shall be exercisable, no shares of Common Stock shall be
issued, no certificates for shares of Common Stock shall be delivered, and no
payment shall be made under



19

--------------------------------------------------------------------------------

 

 

this Plan except in compliance with all applicable federal and state laws and
regulations (including, without limitation, withholding tax requirements), any
listing agreement to which the Company is a party, and the rules of all domestic
stock exchanges on which the Company’s shares may be listed.  The Company shall
have the right to rely on an opinion of its counsel as to such compliance.  Any
stock certificate issued to evidence shares of Common Stock when a Stock Award
is granted, a Performance Share is settled or for which an Option or SAR is
exercised may bear such legends and statements as the Administrator may deem
advisable to assure compliance with federal and state laws and regulations.  No
Option or SAR shall be exercisable, no Stock Award, LTIP Award or Performance
Share shall be granted, no shares of Common Stock shall be issued, no
certificate for shares of Common Stock shall be delivered, and no payment shall
be made under this Plan until the Company has obtained such consent or approval
as the Administrator may deem advisable from regulatory bodies having
jurisdiction over such matters.

ARTICLE XV
GENERAL PROVISIONS

15.01



EFFECT ON EMPLOYMENT AND SERVICE

Neither the adoption of this Plan, its operation, nor any documents describing
or referring to this Plan (or any part thereof), shall confer upon any
individual or entity any right to continue in the employ or service of the
Company or an Affiliate or in any way affect any right and power of the Company
or an Affiliate to terminate the employment or service of any individual or
entity at any time with or without assigning a reason therefor.

15.02



UNFUNDED PLAN

This Plan, insofar as it provides for grants, shall be unfunded, and the Company
shall not be required to segregate any assets that may at any time be
represented by grants under this Plan.  Any liability of the Company to any
person with respect to any grant under this Plan shall be based solely upon any
contractual obligations that may be created pursuant to this Plan.  No such
obligation of the Company shall be deemed to be secured by any pledge of, or
other encumbrance on, any property of the Company.

15.03



RULES OF CONSTRUCTION

Headings are given to the articles and sections of this Plan solely as a
convenience to facilitate reference.  The reference to any statute, regulation,
or other provision of law shall be construed to refer to any amendment to or
successor of such provision of law.

ARTICLE XVI
AMENDMENT

The Board may amend or terminate this Plan from time to time; provided, however,
that no amendment may become effective until shareholder approval is obtained if
the amendment (i) materially increases the aggregate number of shares of Common
Stock that may be issued under the Plan (other than an adjustment pursuant to
Article XII), (ii) materially modifies the requirements as to eligibility for
participation in the Plan, (iii) provides for the repricing of



20

--------------------------------------------------------------------------------

 

 

Options or SARs, including by effecting an exchange of outstanding Options or
SARs for new awards when the exercise price or Initial Value, respectively,
exceeds the Fair Market Value thereof or (iv) materially increases the benefits
accruing to Participants under the Plan.  In addition, an amendment of the Plan
will be contingent on approval of the Company’s shareholders if such approval is
required by law or the rules of any exchange on which the Common Stock is
listed.  No amendment shall, without a Participant’s consent, adversely affect
any rights of such Participant under any Award outstanding at the time such
amendment is made.

ARTICLE XVII
DURATION OF PLAN

No Award may be granted under this Plan and no LTIP Award may be settled
pursuant to this Plan, as amended, after May 22, 2024.  Awards granted before
that date shall remain valid in accordance with their terms.

ARTICLE XVIII
EFFECTIVE DATE OF PLAN

This Plan shall be effective when it is approved by the Company’s
shareholders.  Notwithstanding the adoption of the Plan by the Board and its
approval by shareholders, no Award may be granted, and no shares of Common Stock
may be issued in settlement of Multi-year Awards, before January 1, 2012.



21

--------------------------------------------------------------------------------